Title: From George Washington to Henry Knox, 9 April 1794
From: Washington, George
To: Knox, Henry


          
            Sir,
            [Philadelphia] April 9th 1794.
          
          In reply to your letter of yesterday, I observe, that to fortify Annapolis is, in my
            judgment, a very proper measure. But I do not see that the Executive of the U. States
            can take any steps towards it until the result of the motion, now pending in the House
            of Representatives, be known.
          It is my desire that you would examine carefully the Speeches which have been made in
            this City, & elsewhere, to the Tribes of Indians now in amity with us that
            unfulfilled promises (if any) may be complied with.
          I desire also, that the requisites of such laws as have passed this Session (not
            already in execution) within the purview of the Department of War, may be reported to
            me, that directions may issue accordingly.
          
            Go: Washington
          
        